DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padmanabhan (US Pub. 2020/0252404).
Regarding claim 1, Padmanabhan discloses an apparatus, comprising: one or more processors operatively coupled to one or more memories and configured to form a system manager for a storage system, the system manager comprising: 
a client interface layer configured to provide one or more application programing interfaces for one or more clients accessing the storage system (¶ [0058], the system includes means for operating an interface to a shared ledger on behalf of a plurality of authorized network participants for the shared ledger); 
a client interface layer handler operatively coupled to the client interface layer and configured to manage the one or more application programing interfaces of the client interface layer (¶ [0058]); and 
a unified storage resource interface layer operatively coupled to the client interface layer handler and configured to provide a set of application programming interfaces to enable access for the 

Regarding claim 2, Padmanabhan discloses the apparatus of claim 1, wherein at least a portion of the system manager comprises a centralized architecture (¶ [0087], While centralized data is more controllable, information and data manipulation are common. By decentralizing such data, blockchain makes data transparent to everyone involved).

Regarding claim 3, Padmanabhan discloses the apparatus of claim 2, wherein the blockchain manager is integrated in the storage resource layer (Fig. 1A. connection to “105” resource).

Regarding claim 4, Padmanabhan discloses the apparatus of claim 3, wherein the system manager is operatively coupled to a blockchain interface client which is configured to provide at least one application programming interface to the blockchain manager integrated in the storage resource layer (Fig. 1A, 105 resource layer).

Regarding claim 5, Padmanabhan discloses the apparatus of claim 1, wherein at least a portion of the system manager comprises a decentralized architecture (¶ [0087], decentralized blockchain).

Regarding claim 6, Padmanabhan discloses the apparatus of claim 5, wherein the blockchain manager is operatively coupled between the unified storage resource interface layer and the storage resource layer (¶ [0189], manipulate textual representations of Web resources by using a uniform and predefined set of stateless operations, while other supported Web services, such as SOAP Web services, expose their own arbitrary sets of operations).

Regarding claim 7, Padmanabhan discloses the apparatus of claim 1, wherein the unified storage resource interface layer is further configured to enable access to one or more storage resources newly added to the storage resource layer in a manner transparent to the one or more clients (¶ [0227], When a block containing a particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction).

Regarding claim 8, Padmanabhan discloses the apparatus of claim 1, wherein the system manager further comprises a metadata store operatively coupled to the client interface layer handler and configured to store metadata associated with data storage operations for the one or more clients (¶ [0077], Additionally depicted is the blockchain metadata definition manager 196, which enables the blockchain services interface 190 to define and create metadata).

Regarding claim 9, Padmanabhan discloses an method, comprising: providing, as part of a system manager for a storage system, a client interface layer configured to provide one or more application programing interfaces for one or more clients accessing the storage system (¶ [058], the system includes means for operating an interface to a shared ledger on behalf of a plurality of authorized network participants for the shared ledger); 
providing, as part of the system manager, a client interface layer handler operatively coupled to the client interface layer and configured to manage the one or more application programing interfaces of the client interface layer (¶ [0058]); and 


Regarding claim 10, Padmanabhan discloses the method of claim 9, further comprising, in an initial blockchain stage, the blockchain manager initially coordinates access to the one or more enterprise-level storage resources (Fig. 1A; “105” enterprise-level resources).

Regarding claim 11, Padmanabhan discloses the method of claim 10, wherein, during the initial blockchain stage, client data storage operation metadata is stored on a blockchain managed by the blockchain manager (Fig. 1A).

Regarding claim 12, Padmanabhan discloses the method of claim 10, further comprising, in a subsequent blockchain stage, the blockchain manager coordinates access to the one or more individually-owned storage resources (Fig. 1A).

Regarding claim 13, Padmanabhan discloses the method of claim 12, wherein, during the subsequent blockchain stage, client data is stored on a blockchain managed by the blockchain manager (Fig. 1A).

Regarding claim 14, Padmanabhan discloses the method of claim 9, further comprising the storage manager receiving a storage request from one of the one or more clients to storage data on a blockchain managed by the blockchain manager (Fig. 1A).

Regarding claim 15, Padmanabhan discloses the method of claim 14, further comprising the storage manager obtaining a token from the client that sent the storage request, the token being used to access one of the one or more enterprise-level storage resources and the one or more individually-owned storage resources (Fig. 1A; “105” enterprise-level resources, “105” individual-owned).

Regarding claim 16, Padmanabhan discloses the method of claim 9, wherein the blockchain manager provides a blockchain-as-a- service to the one or more clients (Fig. 1A: client-server).

Regarding claim 17, Padmanabhan discloses an article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by one or more processors implement steps of:
 providing, as part of a system manager for a storage system, a client interface layer configured to provide one or more application programing interfaces for one or more clients accessing the storage system (¶ [058], the system includes means for operating an interface to a shared ledger on behalf of a plurality of authorized network participants for the shared ledger);

providing, as a part of the system manager, a unified storage resource interface layer operatively coupled to the client interface layer handler and configured to provide a set of application programming interfaces to enable access for the one or more clients to a storage resource layer operatively coupled to the unified storage resource interface layer (¶ [0312], the defined entities on behalf of the blockchain which then in turn permits the host organization's database system 130 and/or query interface 180 to perform the necessary JOIN operations on the data to form a unified table), the storage resource layer comprising one or more public cloud platform-based storage resources and a blockchain manager that coordinates access to one or more enterprise-level storage resources and one or more individually-owned storage resources (¶ [0070], subscribes to cloud computing services provided by the host organization 110; Fig. 1A “110” individual owned, “105” enterprise-level owned).

Regarding claim 18, Padmanabhan discloses the article of claim 17, further comprising, in an initial blockchain stage, the blockchain manager initially coordinates access to the one or more enterprise-level storage resources (Fig. 1A, “110”).

Regarding claim 19, Padmanabhan discloses the article of claim 17, further comprising, in a subsequent blockchain stage, the blockchain manager coordinates access to the one or more individually-owned storage resources (Fig. 1A, “105”).

Regarding claim 20, Padmanabhan discloses the article of claim 17, wherein the blockchain manager provides a blockchain-as-a- service to the one or more clients. (Fig. 1A, “110” provides service to “105”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154